 Case 1:18-cv-01987-KMT Document 63 Filed 03/29/21 USDC Colorado Page 1 of 1
Appellate Case: 20-1118       Document: 010110500688            Date Filed: 03/29/2021    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                        March 29, 2021                         Chief Deputy Clerk


  Mr. Jeffrey P. Colwell
  United States District Court for the District of Colorado
  Office of the Clerk
  Alfred A. Arraj U.S. Courthouse
  901 19th Street
  Denver, CO 80294-3589

  RE:       20-1118, Vette v. Sanders, et al
            Dist/Ag docket: 1:18-CV-01987-KMT

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's March 5, 2021 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court

  cc:       Ashok Chandran
            Kevin Eli Jason
            Christopher Eberhart Kemmitt
            Andrew R. McLetchie
            Mahogane Denea Reed
            Eden R. Rolland
            Samuel Spital
            Samuel Weiss
  CMW/na
